MEMORANDUM **
Gordon Todd Skinner, a Nevada federal prisoner, appeals pro se from the district court’s dismissal, pursuant to 28 U.S.C. § 1915A, of his Bivens action as barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.2007). We may affirm on any ground supported by the record. Bodine v. Graco, Inc., 533 F.3d 1145, 1148 (9th Cir.2008). We affirm.
The district court correctly concluded that Skinner’s deprivation of property claim was untimely, because Skinner was aware of the alleged injury more than two years before he filed suit. See Nev. Rev. State. § 11.190(4)(e); Van Strum v. Lawn, 940 F.2d 406, 410 (9th Cir.1991) (holding that personal injury statute of limitations under state law applies to Bivens claims); Lukovsky v. City and County of San Francisco, 535 F.3d 1044, 1051 (9th Cir. 2008) (concluding that a claim accrues under federal law when a plaintiff becomes aware of the injury, not when she suspects a legal wrong).
*704We need not decide whether Skinner’s Fifth Amendment claim is Heck-barred, because his allegations do not state a claim for relief under Bivens. See Crist v. Leippe, 138 F.3d 801, 805 (9th Cir.1998) (affirming dismissal of Bivens action because plaintiff could not show that he suffered an injury due to government action).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.